     Case 1:19-cv-01257-DAD-JDP Document 21 Filed 07/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    MICHAEL MCNEIL,                                 Case No. 1:19-cv-01257-DAD-JDP
12                       Plaintiff,
                                                      ORDER DENYING PLAINTIFF’S MOTION
13           v.                                       FOR SUBPOENA
14    KIRAN TOOR, JR., et al.,                        ECF No. 20
15                       Defendants.
16

17

18          Plaintiff Michael McNeil is a state prisoner proceeding without counsel in this civil rights
19   action brought under 42 U.S.C. § 1983. Plaintiff moves for six subpoena forms to issue in this
20   case. ECF No. 20. However, plaintiff has failed to specify what documents he seeks to
21   subpoena. The court will only consider granting a request for a subpoena if the documents sought
22   are from a non-party, are not equally available to plaintiff, and are not obtainable from defendants
23   through a request for production of documents. See Fed. R. Civ. P. 34. In any request for a
24   subpoena, plaintiff must: (1) identify with specificity the documents sought and from whom; and
25   (2) make a showing in the request that the records are only obtainable through that third party.
26   Therefore, plaintiff’s motion for a subpoena is denied. ECF No. 20.
27

28

                                                       1
     Case 1:19-cv-01257-DAD-JDP Document 21 Filed 07/10/20 Page 2 of 2

 1
     IT IS SO ORDERED.
 2

 3
     Dated:     July 10, 2020
 4                                         UNITED STATES MAGISTRATE JUDGE
 5

 6   No. 204.
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                           2
